Case 3:17-cv-00209-BRM-LHG Document 194 Filed 07/28/20 Page 1 of 12 PageID: 7271
                                                                               MICHAEL R. GRIFFINGER
                                                                               Director

                                                                               Gibbons P.C.
                                                                               One Gateway Center
                                                                               Newark, New Jersey 07102-5310
                                                                               Direct: (973) 596-4701 Fax: (973) 639-6294
                                                                               griffinger@gibbonslaw.com




                                                    July 28, 2020

  VIA ECF

      Honorable Lois H. Goodman, U.S.M.J.
      United States District Court
      District of New Jersey
      Clarkson S. Fisher Building &
      U.S. Courthouse
      402 East State Street
      Trenton, New Jersey 08608

             Re: In Re: Novo Nordisk Securities Litigation
                 Master File No. 3:17-0209 (BRM) (LHG)

  Dear Magistrate Judge Goodman:

          We are counsel to defendants Novo Nordisk A/S, Lars Rebien Sørensen, Jesper
  Brandgaard, and Jakob Riis in the above-referenced action. As defendants explained to
  plaintiffs’ counsel on July 14, defendants do not oppose plaintiffs’ Application for the Issuance
  of International Letter of Request (Letter Rogatory) regarding Novo Nordisk Inc.’s former
  president, Jesper Høiland (the “Application” or “App.”). However, plaintiffs’ Application
  necessitates a response in order to correct a number of inaccuracies.1

           In January 2019, defendants offered—in a joint written submission filed with the Court—
  to facilitate service of subpoenas on former employees:

                        “With respect to former Novo Nordisk employees, counsel for
                        Defendants are prepared to attempt to facilitate service of
                        subpoenas on any such employees located in the United States,
                        where Novo Nordisk has contact information for such former
                        employees.”

  (See ECF No. 124, at 5.) Plaintiffs knew about Mr. Høiland long before this, and knew that he




  1
    While defendants also disagree with plaintiffs’ description of the discovery record constructed
  to date (see App. at 6-9), we do not dispute that Mr. Høiland has discoverable information. As
  defendants are not opposing the Application, we will not waste the Court’s time by correcting
  inaccuracies in plaintiffs’ portrayal of the underlying discovery record, including with respect to
  Mr. Høiland’s significance to this litigation. But defendants expressly reserve all rights in that
  regard.

  Newark New York Trenton Philadelphia Wilmington                                  gibbonslaw.com
                                                                                            2843833.1 107916-94902
Case 3:17-cv-00209-BRM-LHG Document 194 Filed 07/28/20 Page 2 of 12 PageID: 7272



  Honorable Lois H. Goodman, U.S.M.J.
  July 28, 2020
  Page 2



  was a former employee.2 Indeed, they have known about Mr. Høiland at least since they filed
  their amended complaint in mid-2017. The amended complaint itself refers to him numerous
  times. (See, e.g., ECF No. 71 at ¶¶ 22, 129.) Nevertheless, neither after discovery started in late
  2018 nor at any point in 2019 did plaintiffs ask defendants for assistance with service of a
  subpoena on him. Nor did they inquire about his availability for a deposition. Nor did they ask
  whether the undersigned counsel or our co-counsel represent him. This inaction persisted over
  the course of nearly a year of active discovery.

          For our part, defendants’ counsel never indicated, nor would we have had any reason to
  indicate, whether Mr. Høiland had consulted at any point with his own counsel, much less
  whether Mr. Høiland had reached any determination about who would represent him in
  connection with any yet-to-be-noticed deposition that he might be required to give in this matter.
  Neither topic ever came up.

           It is undisputed that plaintiffs inquired of defendants’ counsel about Mr. Høiland for the
  first time in March 2020—in the midst of a global pandemic. It is also undisputed that plaintiffs’
  approach in this case to that point in time was to serve former employees with subpoenas directly
  rather than asking defendants’ counsel to facilitate service. That is, in the months leading up to
  March 2020, plaintiffs’ counsel—rather than accepting defendants’ January 2019 offer to
  facilitate service of subpoenas on former employees—chose to serve former employees directly
  with deposition subpoenas. Plaintiffs did this in September 2019 with respect to three former
  employees, and did so again in January 2020 with respect to a fourth. Defendants did not object
  to plaintiffs’ decision to serve these former employees directly.

          Plaintiffs did not serve a subpoena on Mr. Høiland. Tellingly, plaintiffs do not claim that
  they elected not to serve Mr. Høiland with a subpoena during this time period on account of
  anything that defendants’ counsel said or did. And that is because during this period that
  plaintiffs’ counsel were actively serving a number of employees with subpoenas, plaintiffs never
  inquired of defendants’ counsel about Mr. Høiland’s availability, or his representation. Not even
  once.

         In the case of each of the four subpoenaed former employees mentioned above—the only
  former employees plaintiffs have deposed to date—after plaintiffs served their subpoenas,
  counsel for defendants conferred with the former employees to determine their preferred
  approach to representation in connection with their depositions. In each case, after the witness
  confirmed her or his decision to be represented by defendants’ counsel in the litigation,
  defendants promptly notified plaintiffs. Plaintiffs do not and cannot dispute any of this.

  2
   A simple Google search also would have revealed that after leaving Novo Nordisk in 2016, Mr.
  Høiland—a Danish national—was working at a U.S. life sciences company located in New
  England.


                                                                                    2843833.1 107916-94902
Case 3:17-cv-00209-BRM-LHG Document 194 Filed 07/28/20 Page 3 of 12 PageID: 7273



  Honorable Lois H. Goodman, U.S.M.J.
  July 28, 2020
  Page 3




          Against this backdrop, it is apparent that plaintiffs—having failed for more than a year to
  subpoena a witness whom they now claim to be critical to their case—seek to shift blame to
  defendants for their own delay and neglect. Very simply, plaintiffs could have subpoenaed Mr.
  Høiland before March 2020, as they did with a number of other former employees. But they
  apparently made no attempt to do so. Plaintiffs could have availed themselves of defendants’
  offer to facilitate service of such a subpoena on Mr. Høiland before March 2020. But they made
  no attempt to do that either. When plaintiffs did reach out for the first time in March 2020,
  defendants promptly contacted Mr. Høiland’s counsel regarding plaintiffs’ request, and with the
  expectation that they would discuss representation of Mr. Høiland in connection with his
  deposition, as defendants’ counsel had done in the case of every other former employee
  subpoenaed by plaintiffs. However, plaintiffs’ outreach occurred just before shelter-in-place
  orders were issued in the Tri-State area and around the country, prompting the parties to table the
  topic of deposition scheduling for more than a month.3

          Following the coronavirus-based hiatus, it was not until May 1, 2020 that the parties
  recommenced discussions about depositions in earnest. Plaintiffs’ contrary assertion that the
  parties discussed deposition scheduling on April 9, 2020 is belied by their own email of that date,
  in which they wrote “[w]e understand that precise dates are not possible at this point,
  considering the ongoing COVID crisis, but wanted to update you on our progress so that we can
  begin solidifying dates as soon as the outlook becomes clearer.” (Ex. 1 at 3 (emphasis added).).
  Plaintiffs’ reference to alleged discussions regarding depositions on April 24, 2020 is also
  inaccurate. As defendants’ Exhibit A makes clear, on April 24, after the conclusion of the
  parties’ mediation session, plaintiffs reached out to schedule a meet-and-confer to discuss the
  case schedule, which was ultimately scheduled for May 1, as noted. (Defs’ Ex. A at 2-3.)
  Before May 1, the parties had had no discussion whatsoever about the possibility of restarting
  depositions.

          The next business day following the meet-and-confer, on May 4, 2020, defense counsel
  wrote to plaintiffs to propose a path forward to recommencing the scheduling of depositions, as
  plaintiffs had requested. (Ex. 1 at 1.) In that email, counsel for defendants explained that we
  intended to provide plaintiffs with dates for ten total witnesses, including Mr. Høiland, as soon as
  practicable. (Id. at 1.) Contrary to plaintiffs’ inaccurate assertion in their June 18 email (Ex. 2 at
  4), counsel for defendants did not “represent[] that [we] were in contact with Mr. Høiland about
  scheduling his deposition.” But following that email, defendants did commence outreach to the
  various witnesses and, within a week, began proposing dates to plaintiffs. (Id. at 6.)



  3
   At almost precisely the same time, the Court directed the parties to conduct a further mediation,
  which occurred on April 24.


                                                                                     2843833.1 107916-94902
Case 3:17-cv-00209-BRM-LHG Document 194 Filed 07/28/20 Page 4 of 12 PageID: 7274



  Honorable Lois H. Goodman, U.S.M.J.
  July 28, 2020
  Page 4



          On May 14, 2020, counsel for defendants spoke to Mr. Høiland’s personal counsel and
  learned for the first time that Mr. Høiland had relocated to Denmark, where he is from, to start a
  new position. The very next day, on May 15, counsel for defendants wrote to plaintiffs to
  directly relay that Mr. Høiland “ha[d] relocated from the U.S. to Denmark . . . [and that] [w]e
  [were] attempting to assess whether he will be available for a deposition.” (Id. at 5-6.) That
  exchange is readily apparent in Exhibit 2 to the Application. But troublingly, plaintiffs represent
  to the Court that they were “surprised to learn from Defendants’ counsel just recently, on June
  18, 2020” that Mr. Høiland had moved to Denmark. (App. at 5 (emphasis added).) As the May
  15 email unambiguously shows, this was information that defense counsel had conveyed more
  than a month earlier. Like other statements in plaintiffs’ submission, plaintiffs’ inaccurate
  statement on this point is inexplicable.

           Plaintiffs’ response to defendants’ May 15 email addressed scheduling of two depositions
  but did not reference Mr. Høiland. Approximately one month later, counsel for defendants
  learned from a conversation with Mr. Høiland’s personal counsel that Mr. Høiland was not
  willing to voluntarily sit for a deposition. We immediately conveyed that information to
  plaintiffs as well. (Ex. 2 at 5.) Plaintiffs’ response was caustic and included an accusation that
  defendants intentionally “withheld information from [plaintiffs] about [Mr. Høiland’s] move.”
  (Id. at 4.) That accusation was false. And, again, the record summarized in this email and
  contained in the Exhibits to the Application speaks for itself.

          Subsequent missives from plaintiffs have backed away from the meritless accusation that
  defendants intentionally withheld information about Mr. Høiland’s relocation from plaintiffs, but
  allege that defendants have engaged in “misdirection” and “opacity.” (See id. at 2-3.)
  Specifically, plaintiffs have said that counsel for defendants “led [them] to believe that [counsel
  for defendants] represented Mr. Høiland and that we had no choice but to go through you to get
  dates for his deposition.” (Id. at 2.) That accusation too is contrary to fact, and plaintiffs have
  proffered no evidence to support it. No emails. No letters. No declarations. Counsel for
  defendants have requested substantiation. Plaintiffs have never provided any, and the
  Application certainly contains none.

         In the interest of transparency, counsel for defendants have provided plaintiffs—in
  writing—with substantial information about their communications with Mr. Høiland and his
  personal counsel since the inception of this case. (Id. at 1-2.) Defendants had no obligation to
  disclose this information, but did so anyway.4


     4
       To date, counsel for defendants have not represented Mr. Høiland. Instead, the few
  communications between Mr. Høiland and his attorney, on the one hand, and counsel for
  defendants, on the other, have been conducted on the basis of an oral common interest agreement
  established on September 21, 2017. Plaintiffs suggest that they dispute the existence of any such


                                                                                   2843833.1 107916-94902
Case 3:17-cv-00209-BRM-LHG Document 194 Filed 07/28/20 Page 5 of 12 PageID: 7275



  Honorable Lois H. Goodman, U.S.M.J.
  July 28, 2020
  Page 5



          Plaintiffs also suggest that defendants’ general statements regarding the potential
  representation of former employees led plaintiffs to believe that defendants’ counsel would
  represent each and every one of them, including Mr. Høiland . (Id. at 2-3.) That position is
  belied by common sense and plaintiffs’ own conduct. First, and most obviously, plaintiffs
  served subpoenas directly on several of those former employees. Of course, if plaintiffs actually
  believed that defendants’ counsel represented those employees, plaintiffs would not have served
  those subpoenas in that manner. And defendants’ counsel would not have followed up in each
  case, sometimes weeks later, to advise plaintiffs’ counsel that we would be representing those
  individuals at their depositions. Second, contrary to plaintiffs’ suggestion, the fact that Mr.
  Høiland had consulted with personal counsel does not mean defendants’ counsel had no basis to
  believe that they could represent him at his deposition.5 The fact that a witness has consulted
  with personal counsel says nothing about whom the witness may choose to retain to defend his or
  her deposition.

          Defendants certainly do not doubt that plaintiffs were genuinely “surprised” by Mr.
  Høiland’s decision to return to Denmark to start a new job; defendants were surprised too. But
  any suggestion that defense counsel tactically tried to prevent plaintiffs from taking Mr.
  Høiland’s deposition is entirely baseless. Mr. Høiland is not a current Novo Nordisk employee
  (and has not been for 3.5 years), and the Company does not control him. Ultimately, in
  consultation with his personal lawyer, Mr. Høiland has made his own decision not to voluntarily
  participate in a deposition in this matter.

          That decision has necessitated plaintiffs’ decision to proceed via letter rogatory and, as
  stated at the outset, defendants do not oppose that Application. But defendants are not
  responsible for Mr. Høiland’s unavailability, and plaintiffs’ efforts to shift blame to defendants
  for their own inaction in securing his testimony should not be credited. In fact, given that
  defendants represented their intention not to oppose plaintiffs’ efforts to seek Mr. Høiland’s
  testimony weeks ago, plaintiffs’ factual narrative is not only inaccurate, but also unnecessary to




  common interest privilege in a footnote in the Application. (App. at 5 n.2.) Although plaintiffs’
  position is meritless as a matter of fact and law, the nature and validity of the common interest
  agreement with Mr. Høiland and his personal counsel is completely extraneous to the
  Application and so is improperly raised and need not be resolved in connection with it.
  Defendants reserve all rights, arguments, and privileges with respect to this issue.
  5
   In this regard, during the meet-and-confer correspondence regarding this issue, plaintiffs’
  counsel inquired whether defendants’ counsel had ever represented Mr. Høiland, apparently
  seeking evidence that we had done so, and that he had terminated the representation. But as we
  explained, we never represented Mr. Høiland.


                                                                                    2843833.1 107916-94902
Case 3:17-cv-00209-BRM-LHG Document 194 Filed 07/28/20 Page 6 of 12 PageID: 7276



  Honorable Lois H. Goodman, U.S.M.J.
  July 28, 2020
  Page 6



  their Application. Because plaintiffs chose to include that misleading narrative in their filing,
  defendants could not leave it uncorrected.

         We thank the Court for its kind attention. If you have any questions or require further
  information, please do not hesitate to contact me.


                                                        Respectfully submitted,

                                                        s/ Michael R. Griffinger

                                                        Michael R. Griffinger


  Enclosure

   cc:      All Counsel of Record (via ECF)




                                                                                     2843833.1 107916-94902
Case 3:17-cv-00209-BRM-LHG Document 194 Filed 07/28/20 Page 7 of 12 PageID: 7277




                    EXHIBIT A
       Case 3:17-cv-00209-BRM-LHG Document 194 Filed 07/28/20 Page 8 of 12 PageID: 7278




From:                                             Blakemore, Patrick W.
Sent:                                             Thursday, April 30, 2020 10:17 AM
To:                                               Adam Hollander; Jeffrey Stein
Subject:                                          RE: Novo - Deposition Schedule


Thanks, Adam. We can discuss (1) and (2) on the call tomorrow and, to the extent we need to have additional calls next
week in advance of the submission to the Court, we are glad to do so. As it stands, we do not anticipate raising any
issues with the Court beyond depositions/scheduling in connection with the upcoming submission or conference. If
there are other issues on plaintiffs’ list, perhaps we can discuss tomorrow.

Best,
Patrick



Patrick W. Blakemore
Davis Polk & Wardwell           LLP
450 Lexington Avenue | New York, NY 10017
+1 212 450 4452 tel | +1 303 748 3822 mobile
patrick.blakemore@davispolk.com


Confidentiality Note: This email is intended only for the person or entity to which it is addressed and may contain information that is privileged, confidential or otherwise
protected from disclosure. Unauthorized use, dissemination, distribution or copying of this email or the information herein or taking any action in reliance on the contents of
this email or the information herein, by anyone other than the intended recipient, or an employee or agent responsible for delivering the message to the intended recipient, is
strictly prohibited. If you have received this email in error, please notify the sender immediately and destroy the original message, any attachments thereto and all copies.
Please refer to the firm's Privacy Notice for important information on how we process personal data. Our website is at www.davispolk.com.




From: Adam Hollander <Adam.Hollander@blbglaw.com>
Sent: Wednesday, April 29, 2020 12:30 PM
To: Blakemore, Patrick W. <patrick.blakemore@davispolk.com>; Jeffrey Stein <JStein@rgrdlaw.com>
Subject: RE: Novo - Deposition Schedule

Patrick, we look forward to our call on Friday.

In advance, will you please send over: (1) any proposed dates or date ranges for the witnesses on the list we sent over;
(2) Defendants’ proposal/counter-proposal on the case schedule; and (3) any other issues that Defendants believe
warrant discussion in advance of the upcoming submission to and conference with the Court?

Regards,
Adam

From: Blakemore, Patrick W. <patrick.blakemore@davispolk.com>
Sent: Friday, April 24, 2020 6:53 PM
To: Jeffrey Stein <JStein@rgrdlaw.com>; Adam Hollander <Adam.Hollander@blbglaw.com>
Subject: RE: Novo - Deposition Schedule

[External]

You bet. We can use the dial-in below:


                                                                                       1
       Case 3:17-cv-00209-BRM-LHG Document 194 Filed 07/28/20 Page 9 of 12 PageID: 7279
212-450-5999
Code: 936324

Hope you guys have good weekends.

Patrick



Patrick W. Blakemore
Davis Polk & Wardwell           LLP
450 Lexington Avenue | New York, NY 10017
+1 212 450 4452 tel | +1 303 748 3822 mobile
patrick.blakemore@davispolk.com


Confidentiality Note: This email is intended only for the person or entity to which it is addressed and may contain information that is privileged, confidential or otherwise
protected from disclosure. Unauthorized use, dissemination, distribution or copying of this email or the information herein or taking any action in reliance on the contents of
this email or the information herein, by anyone other than the intended recipient, or an employee or agent responsible for delivering the message to the intended recipient, is
strictly prohibited. If you have received this email in error, please notify the sender immediately and destroy the original message, any attachments thereto and all copies.
Please refer to the firm's Privacy Notice for important information on how we process personal data. Our website is at www.davispolk.com.




From: Jeffrey Stein <JStein@rgrdlaw.com>
Sent: Friday, April 24, 2020 5:01 PM
To: Blakemore, Patrick W. <patrick.blakemore@davispolk.com>; Adam Hollander <Adam.Hollander@blbglaw.com>
Subject: RE: Novo - Deposition Schedule

Thanks, Patrick. Let’s do Friday at 2pm ET if that works for you.

From: Blakemore, Patrick W. <patrick.blakemore@davispolk.com>
Sent: Friday, April 24, 2020 1:10 PM
To: Jeffrey Stein <JStein@rgrdlaw.com>; Adam Hollander <Adam.Hollander@blbglaw.com>
Subject: RE: Novo - Deposition Schedule

Jeff and Adam,

Glad to discuss this next week, but I am taking “vacation” early next week to take care of my kids (and actually take care
of them as opposed to put on Frozen II for the umpteenth time) because my wife is going back to work at the fertility
center. I am wide open on Friday, though. If you let me know what works for you all, we can send an invite.

Best,
Patrick


Patrick W. Blakemore
Davis Polk & Wardwell           LLP
450 Lexington Avenue | New York, NY 10017
+1 212 450 4452 tel | +1 303 748 3822 mobile
patrick.blakemore@davispolk.com


Confidentiality Note: This email is intended only for the person or entity to which it is addressed and may contain information that is privileged, confidential or otherwise
protected from disclosure. Unauthorized use, dissemination, distribution or copying of this email or the information herein or taking any action in reliance on the contents of
this email or the information herein, by anyone other than the intended recipient, or an employee or agent responsible for delivering the message to the intended recipient, is
strictly prohibited. If you have received this email in error, please notify the sender immediately and destroy the original message, any attachments thereto and all copies.
Please refer to the firm's Privacy Notice for important information on how we process personal data. Our website is at www.davispolk.com.




                                                                                       2
       Case 3:17-cv-00209-BRM-LHG Document 194 Filed 07/28/20 Page 10 of 12 PageID: 7280

From: Jeffrey Stein <JStein@rgrdlaw.com>
Sent: Friday, April 24, 2020 2:58 PM
To: Blakemore, Patrick W. <patrick.blakemore@davispolk.com>; Potischman, Neal A.
<neal.potischman@davispolk.com>; Toscano, David B. <david.toscano@davispolk.com>; Pfotenhauer, Samantha J.
<samantha.pfotenhauer@davispolk.com>; Magy, Daniel S. <daniel.magy@davispolk.com>; sportnoy@gibbonslaw.com
Cc: Luke Brooks <LukeB@rgrdlaw.com>; Ryan Llorens <RyanL@rgrdlaw.com>; Erika Oliver <EOliver@rgrdlaw.com>; Ting
Liu <TLiu@rgrdlaw.com>; Adam Hollander <Adam.Hollander@blbglaw.com>; James Fee <James.Fee@blbglaw.com>;
Brandon Grzandziel <brandon@saxenawhite.com>; Dianne Pitre <dpitre@saxenawhite.com>
Subject: RE: Novo - Deposition Schedule

Patrick,

Plaintiffs plan to move forward with depositions in the sequence discussed below, including virtual depositions where
necessary. We would like to discuss this process and the case schedule early next week. Please provide some times
your team is available.

Thanks,

Jeff

From: Jeffrey Stein <JStein@rgrdlaw.com>
Sent: Thursday, April 9, 2020 12:23 PM
To: Patrick Blakemore <patrick.blakemore@davispolk.com>; Neal Potischman <neal.potischman@davispolk.com>; David
Toscano <david.toscano@davispolk.com>; 'Pfotenhauer, Samantha J.' <samantha.pfotenhauer@davispolk.com>; 'Magy,
Daniel S.' <daniel.magy@davispolk.com>; Samuel Portnoy <sportnoy@gibbonslaw.com>
Cc: Luke Brooks <LukeB@rgrdlaw.com>; Ryan Llorens <RyanL@rgrdlaw.com>; Erika Oliver <EOliver@rgrdlaw.com>; Ting
Liu <TLiu@rgrdlaw.com>; Adam Hollander <Adam.Hollander@blbglaw.com>; James Fee <James.Fee@blbglaw.com>;
Brandon Grzandziel <brandon@saxenawhite.com>; Dianne Pitre <dpitre@saxenawhite.com>
Subject: RE: Novo - Deposition Schedule

Patrick,

I hope you and your team are holding up okay and staying safe. As discussed in my email below, Plaintiffs have
continued to analyze potential deponents in an effort to trim and refine the deposition schedule I sent on March 3. To
that end, at this time, we no longer envision taking the depositions of the following five individuals:

Andy Ajello
Peter Boggild
Karsten Knudsen
Cheryl Reid
Kasper Veje

We would also like to add one person – Lars Fruergaard Jorgensen – to the list. Sequentially, we expect to take Mr.
Jorgensen’s deposition in Denmark around the same time as the individuals in the Third group below.

We understand that precise dates are not possible at this point, considering the ongoing COVID crisis, but wanted to
update you on our progress so that we can begin solidifying dates as soon as the outlook becomes clearer.

Happy to discuss if you have any questions.

Regards,

                                                           3
       Case 3:17-cv-00209-BRM-LHG Document 194 Filed 07/28/20 Page 11 of 12 PageID: 7281
Jeff



From: Jeffrey Stein
Sent: Tuesday, March 3, 2020 12:52 PM
To: Patrick Blakemore <patrick.blakemore@davispolk.com>; Neal Potischman <neal.potischman@davispolk.com>; David
Toscano <david.toscano@davispolk.com>; Pfotenhauer, Samantha J. <samantha.pfotenhauer@davispolk.com>; Magy,
Daniel S. <daniel.magy@davispolk.com>; Samuel Portnoy <sportnoy@gibbonslaw.com>
Cc: Luke Brooks <LukeB@rgrdlaw.com>; Ryan Llorens <RyanL@rgrdlaw.com>; Erika Oliver <EOliver@rgrdlaw.com>; Ting
Liu <TLiu@rgrdlaw.com>; 'Adam Hollander' <Adam.Hollander@blbglaw.com>; James Fee <James.Fee@blbglaw.com>;
Brandon Grzandziel <brandon@saxenawhite.com>; Dianne Pitre <dpitre@saxenawhite.com>
Subject: Novo - Deposition Schedule

Patrick,

The following is a list of current and former Novo employees Plaintiffs currently envision deposing in this case, in order
of chronological priority. So, the first batch includes individuals we would like to take as soon as practicable, the second
is the group we would like to take next, etc. As we discussed, this list avoids multiple requests and is designed to
facilitate the depo planning process. You will notice that our list includes more than the allotted number of
depositions. As you know, documents are still coming in and our plan is to cut this list down was we learn more. Of
course, we also reserve our right to add individuals as we see fit. Note that the list contemplates two groups of
individuals currently located in Denmark. Our hope is that – for everyone’s sake – we can agree on a schedule that
includes only two trips to Denmark, and otherwise aims to limit travel where possible by scheduling depos within the
groupings together if they are geographically close to each other. Here is our list:

First (US)

Camille Lee
Joanne Golankiewicz
Farruq Jafrey
Erik Zbranak
Jesper Hoiland

Second (US)

Andy Ajello
Cheryl Reid
Kasper Veje
Peter Boggild

Third (Denmark)

Ankersen (30(b)(6))
Kasper Poulsen
Lars Green
Carl Bilbo
Jakob Aagard
Karsten Knudsen
Tim Slee

Fourth (US)

                                                             4
     Case 3:17-cv-00209-BRM-LHG Document 194 Filed 07/28/20 Page 12 of 12 PageID: 7282
Rich DeNunzio
Doug Langa

Fifth (Denmark)

Lars Sorensen
Jesper Brandgaard
Jakob Riis

For each individual listed, please let us know as soon as you can:
     Whether you do or do not represent the individual;
     Any major scheduling conflicts you foresee; and
     Dates and locations consistent with the chronological sequencing provided (we are of course willing to consider
        deviations from the general plan to accommodate specific scheduling issues).
Best regards,

Jeffrey J. Stein




655 West Broadway, Suite 1900
San Diego, CA 92101
(619) 231-1058




NOTICE: This email message is for the sole use of the intended
recipient(s) and may contain information that is confidential and
protected from disclosure by the attorney-client privilege, as
attorney work product, or by other applicable privileges. Any
unauthorized review, use, disclosure or distribution is prohibited.
If you are not the intended recipient, please contact the sender
by reply email and destroy all copies of the original message.

NOTICE: This email message is for the sole use of the intended
recipient(s) and may contain information that is confidential and
protected from disclosure by the attorney-client privilege, as
attorney work product, or by other applicable privileges. Any
unauthorized review, use, disclosure or distribution is prohibited.
If you are not the intended recipient, please contact the sender
by reply email and destroy all copies of the original message.




                                                                      5
